The United States Supreme Court, in Home Building Corporation v. Blaisdell, 290 U.S. 398, 54 S. Ct. 231, 78 L. Ed. 255, 88 A.L.R. 1481, held that the Minnesota Redemption Statute does not violate the Constitution of the United States. It is questionable whether the Minnesota statute is substantially similar to the Iowa act. An assumption that it is, would require us to hold that the Iowa statute does not violate the Constitution of the United States, and render it unnecessary to consider this branch of the case. The decision in that case does not, however, require us to hold that the Iowa act does not violate the Iowa constitution.
The question before us, therefore, is whether or not the Iowa statute violates the Iowa constitution.
Article I, section 21, of our constitution provides as follows: "No * * * law impairing the obligation of contracts, shall ever
be passed." Section 1, article XII, of our constitution provides: "This Constitution shall be the supreme law of the State, and anylaw inconsistent therewith, shall be void." (Italics ours.)
In a discussion of this question it is well to note what Chief Justice Marshall said in 1810 in the case of Fletcher v. Peck, 6 Cranch 87, 3 L. Ed. 162, loc. cit. 175. In that case the court said:
"The question, whether a law be void for its repugnancy to the constitution, is, at all times, a question of much delicacy, which ought seldom, if ever, to be decided in the affirmative in a doubtful case. The court, when impelled by duty to render such a judgment, would be unworthy of its station, could it be unmindful of the solemn obligations which that station imposes. But it is not on slight implication and vague conjecture that the legislature is to be pronounced to have transcended its power, and its acts to be considered as void. The opposition between the constitution and the law should be such that the judge feels a clear and strong conviction of their incompatibility with each other. * * * Is the clause to be considered as inhibiting the state from impairing the *Page 1375 
obligation of contracts between two individuals, but as excluding from that inhibition contracts made with itself? * * * Whatever respect might have been felt for the state sovereignties, it is not to be disguised that the framers of the constitution viewed, with some apprehension, the violent acts which might grow out of the feelings of the moment; and that the people of the United States, in adopting that instrument, have manifested a determination to shield themselves and their property from the effects of those sudden and strong passions to which men are exposed. The restrictions on the legislative power of the states are obviously founded in this sentiment; and the constitution of the United States contains what may be deemed a bill of rights for the people of each state."
It is contended by appellant that the Iowa redemption statute, as applied to the facts in this case, does impair the obligation of the mortgage contract in question, and is therefore "inconsistent" with the foregoing constitutional provisions, and as such is invalid. It is conceded that the Iowa statute as applied to the facts in this case does extend the period of redemption beyond the time allowed under the former statute; it is also conceded that a judgment and decree of foreclosure was entered and sale made thereunder several months prior to the enactment of the new statute.
The questions for determination therefore are: (1) Does the statute impair the obligation of the contract? and (2) is it invalid because of the provisions that (a) "no * * * law impairing the obligation of contracts shall ever be passed," and (b) that "this constitution shall be the supreme law of the state, and any law inconsistent therewith shall be void"?
I. The first question for consideration, therefore, is whether or not the new statute extending the period of redemption impairs the obligation of the contract.
A consideration of this preliminary question does not involve a consideration of the power to enact such a statute during a time of emergency. If it can be held to impair the obligation of a contract in normal times, can it mean that it does not impair such obligation in abnormal times? Would it be inconsistent to say that it impairs the obligation of a contract at one time, and does not impair such an obligation at another? Can it be given one meaning at one time and a contrary meaning at another?
"The obligation of a contract includes everything within its *Page 1376 
obligatory scope. Among these elements nothing is more important than the means of enforcement. This is the breath of its vital existence. Without it, the contract, as such, in the view of the law, ceases to be, and falls into the class of those `imperfect obligations', as they are termed, which depend for their fulfillment upon the will and conscience of those upon whom they rest. The ideas of right and remedy are inseparable. `Want of right and want of remedy are the same thing.' * * * It is also the settled doctrine * * * that the laws which subsist at the time and place of making a contract enter into and form a part of it, as if they were expressly referred to or incorporated in its terms. This rule embraces alike those which affect its validity, construction, discharge and enforcement." Edwards v. Kearzey,96 U.S. 595, 24 L. Ed. 793; Von Hoffman v. Quincy, 4 Wall. (71 U.S.) 535, 18 L. Ed. 403. The doctrine is well settled that "a statute which authorizes the redemption of property, sold on execution or foreclosure in satisfaction of a former contract, where such right of redemption did not exist before, or which extends the time allowed for such redemption, impairs the obligation of the contract in satisfaction of which the foreclosure or execution is sought. The same objection applies to a statute increasing the time that must elapse between the rendition of a judgment and a sale of the land." 3 Page on Contracts, section 1777, p. 2692 (1st Ed.).
The general rule of law is that a statute which gives a right of redemption of property sold on foreclosure of a mortgage, where no right of redemption previously existed, or which extends the period of redemption formerly allowed, is void as to sales under mortgages executed before its passage. 12 C.J. 1077; 12 C.J. 1071; Barnitz v. Beverly, 163 U.S. 118, 16 S. Ct. 1042, 41 L. Ed. 93; 6 R.C.L. 365; Rosier v. Hale, 10 Iowa 470; Malony v. Fortune, 14 Iowa 417; Sturges v. Crowninshield, 4 Wheat. 122, 4 L. Ed. 529; Bronson v. Kinzie, 1 How. 311, 11 L. Ed. 143; McCracken v. Hayward, 2 How. 608, 11 L. Ed. 397; Gantly v. Ewing, 3 How. 707, 11 L. Ed. 794; Howard v. Bugbee, 24 How. 461, 16 L. Ed. 753; Gunn v. Barry, 15 Wall. 610, 21 L. Ed. 212; Walker v. Whitehead, 16 Wall. 314, 21 L. Ed. 357; Murray v. Charleston,96 U.S. 432, 24 L. Ed. 760; Nelson v. St. Martin's Parish,111 U.S. 716, 4 S. Ct. 648, 28 L. Ed. 574; Fletcher v. Peck, 6 Cranch 87, 3 L. Ed. 162; Watkins v. Glenn, 55 Kan. 417, 40 P. 316; State v. Gilliam, 18 Mont. 94, 44 P. 394, 45 P. 661; Turk v. Mayberry,32 Okla. 66, *Page 1377
121 P. 665; State v. Hurlburt, 93 Or. 34, 182 P. 169; Phinney v. Phinney, 81 Me. 450, 17 A. 405; Hudgins v. Morrow, 47 Ark. 515, 2 S.W. 104; International Building  Loan Assn. v. Hardy, 86 Tex. 610,26 S.W. 497; Oshkosh Water Works v. Oshkosh, 187 U.S. 437, 23 S. Ct. 234, 47 L. Ed. 249; Conley v. Barton, 260 U.S. 677, 43 S. Ct. 238, 67 L. Ed. 456; American  Eng. Enc. of Law (2d Ed.) vol. 15, 1056; Hollister v. Donahoe, 11 S.D. 497, 78 N.W. 959; Bradley v. Lightcap, 195 U.S. 1, 24 S. Ct. 748, 49 L. Ed. 65; Cargill v. Power, 1 Mich. 369; Daniels v. Tearney, 102 U.S. 415, 26 L. Ed. 187; Lamb v. Powder River Live Stock Co. (C.C.A.) 132 F. 434; Smith v. Spillman, 135 Ark. 279, 205 S.W. 107, 1 A.L.R. 136.
This rule is recognized by the United States Supreme Court and by the courts of practically all the states. In fact, it is so thoroughly recognized that the appellee in his brief and argument "concedes that in normal times and under usual and ordinary conditions a majority of the courts have held such legislation as House File 350 to be unconstitutional. In ordinary times there would be no reason or excuse for such legislation and no demand for it". The reason advanced in practically all the cases for holding such legislation unconstitutional is that it impairs the obligation of the contract. The question now before this court is not new in Iowa, but was determined by this court in early history of the state, and has been recognized as the rule in Iowa for over 70 years.
In Rosier v. Hale, 10 Iowa 470, loc. cit. 485, our court said:
"The doctrine * * * is that the law in force when the contract is made is necessarily referred to and forms a part of the contract, and fixes the rights and obligations growing out of it; and that any substantial change in the law of the remedy which shall lessen its efficiency, or burden it with new conditions and restrictions, comes within the constitutional prohibition."
In that case we held that an act to provide for the appraisement of property sold under execution, approved in March, 1860, cannot constitutionally apply to contracts entered into before it was enacted, because it would be unconstitutional as impairing the obligation of the contract.
In Malony v. Fortune, 14 Iowa 417, in a case relating to a redemption statute, we said: *Page 1378 
"This act provides that `in all cases when judgments or decrees are rendered by any of the Courts of this State upon a foreclosure of mortgages on real estate, the defendant's judgment creditors and other creditors having liens on the mortgaged premises, shall, in case of the sale of the mortgaged premises, on execution, have the same time to redeem, and the same right of redemption, as in cases of sales on ordinary judgments at law, as provided for in chapter 110, of the Code of 1851, and all acts inconsistent with the provisions of this act are hereby repealed.' * * * When the contract sued on was made, no such right of redemption existed. Section 10 of the Federal Constitution prohibits the passage of any laws by any of the States impairing the obligation of contracts. Article I, section 21, of our State Constitution has a like prohibition against such legislation. The passage of relief laws — designed to be retroactive in their operation — in so many of the States, has engaged the attention of not only the State, but also of the Federal Courts, in relation to their constitutionality.
"The argument against the validity of such laws, repeated in so many decisions, is familiar to the legal mind. It is useless, at this time, to undertake to refer in detail to the reported cases in which this question has been so thoroughly discussed. Counsel for appellant raise the question but do not ask us to listen to a suggestion from them in favor of their position. We only add that in our opinion this act of the Legislature in so far as itaffects contracts made prior to its passage is invalid." (Italics ours.)
In Bronson v. Kinzie, 1 How. 311, 11 L. Ed. 143, the United States Supreme Court, speaking through Chief Justice Taney, said:
"When this contract was made, no statute had been passed by the State changing the rules of law or equity in relation to a contract of this kind. * * * It must, therefore, be governed, and the rights of the parties under it measured by the rules above stated. They were the laws of Illinois at the time; and, therefore, entered into the contract, and formed a part of it, without any express stipulation to that effect in the deed. * * * So, also, the rights of the mortgagee, as known to the laws, required no express stipulation to define or secure them. They were annexed to the contract at the time it was made, and formed a part of it; and any subsequent law, impairing the rights thusacquired, impairs the obligations which the contract imposed.
(Italics ours.) *Page 1379 
"This brings us to examine the statutes of Illinois which have given rise to this controversy. As concerns the law of February 19, 1841, it appears to the court not to act merely on the remedy, but directly upon the contract itself, and to engraft upon it new conditions injurious and unjust to the mortgagee. It declares that, although the mortgaged premises should be sold under the decree of the court of Chancery, yet that the equitable estate of the mortgagor shall not be extinguished, but shall continue for twelve months after the sale; and it moreover gives a new and like estate, which before had no existence, to the judgment creditor, to continue for fifteen months. (The statute provided that if the mortgagor did not redeem in twelve months, creditors could redeem during the succeeding three months.) If such rights may be added to the original contract by subsequent legislation, it would be difficult to say at what point they must stop. An equitable interest in the premises may, in like manner, be conferred upon others; and the right to redeem may be so prolonged, as to deprive the mortgagee of the benefit of his security, by rendering the property unsalable for anything like its value. This law gives to the mortgagor, and to the judgment creditor, an equitable estate in the premises, which neither of them would have been entitled to under the original contract; and these new interests are directly and materially in conflict with those which the mortgagee acquired when the mortgage was made. Any such modification of a contract by subsequent legislation, against the consent of one of the parties, unquestionably impairs its obligations, and is prohibited by the Constitution."
In McCracken v. Hayward, 2 How. 608, 11 L. Ed. 397, the Supreme Court of the United States said:
"The obligation of a contract consists in its binding force on the party who makes it. This depends on the laws in existence when it is made; these are necessarily referred to in all contracts, and forming a part of them as the measure of the obligation to perform them by the one party, and the right acquired by the other. There can be no other standard by which to ascertain the extent of either, than that which the terms of the contract indicate, according to their settled legal meaning; when it becomes consummated, the law defines the duty and the right, compels one party to perform the thing contracted for, and gives the other a right to enforce the performance by the remedies then in force. If any subsequent law *Page 1380 
affect to diminish the duty, or to impair the right, it necessarily bears on the obligation of the contract, in favor of one party, to the injury of the other; hence any law, which in its operation amounts to a denial or obstruction of the rights accruing by a contract, though professing to act only on the remedy, is directly obnoxious to the prohibition of the Constitution. This principle is so clearly stated and fully settled in the case of Bronson v. Kinzie, decided at the last term, 1 How. 311 [11 L. Ed. 143], that nothing remains to be added to the reasoning of the court, or requires a reference to any other authority, than what is therein referred to. * * * The obligation of the contract between the parties, in this case, was to perform the promises and undertakings contained therein; the right of the plaintiff was to damages for the breach thereof, to bring suit and obtain a judgment, to take out and prosecute an execution against the defendant till the judgment was satisfied, pursuant to the existing laws of Illinois. These laws giving these rights were as perfectly binding on the defendant, and as much a part of the contract, as if they had been set forth in its stipulations in the very words of the law relating to judgments and executions. If the defendant had made such an agreement as to authorize a sale of his property, which should be levied on by the sheriff, for such price as should be bid for it at a fair public sale on reasonable notice, it would have conferred a right on the plaintiff, which the Constitution made inviolable; and it can make no difference whether such right is conferred by the terms or law of the contract. Any subsequent law which denies, obstructs, or impairs this right, by superadding a condition that there shall be no sale for any sum less than the value of the property levied on, to be ascertained by appraisement, or any other mode of valuation than a public sale, affects theobligation of the contract, as much in the one case, as theother, for it can be enforced only by a sale of the defendant's property, and the prevention of such sale is the denial of aright." (Italics ours.)
One of the leading cases of this kind in America is Barnitz v. Beverly, 163 U.S. 118, 16 S. Ct. 1042, 41 L. Ed. 93. In that case the court said:
"No provision of the constitution of the United States has received more frequent consideration by this court than that which provides that no state shall pass any law impairing the obligation of *Page 1381 
contracts. This very frequency would appear to have rendered it difficult to apply the result of the court's deliberations to new cases differing somewhat in their facts from those previously considered. * * * The decisions of this court are numerous in which it has been held that the laws which prescribe the mode of enforcing a contract, which are in existence when it is made, are so far a part of the contract that no changes in these laws which seriously interfere with that enforcement are valid, because they impair its obligation within the meaning of the constitution of the United States. * * * Without pursuing the subject further, we hold that a statute which authorizes the redemption of property sold upon foreclosure of a mortgage, where no right of redemption previously existed, or which extends the period of redemption beyond the time formerly allowed, cannot constitutionally apply to a sale under a mortgage executed before its passage."
In the case of Smith v. Spillman, 135 Ark. 279, 205 S.W. 107, 110, 1 A.L.R. 136, loc. cit. 142, the court said:
"It is argued that the question of redemption relates merely to the remedy, and a litigant can have no vested right in a mere remedy. Our view of the matter is that a right of redemption does not come within the limits of a mere remedy, but that it affects substantial rights, and where those rights are acquired before the passage of the statute they cannot be disturbed."
A consideration of the foregoing cases can lead to no other conclusion than that, where a right of redemption did not exist before a statute is enacted, or where the right of redemption is extended beyond the time fixed in the redemption statute at the time the mortgage in question was executed, necessarily impairs the obligation of the contract. We can reach no other conclusion. Our court has so held and such is also the universal rule, in both state and federal courts. The Constitution inhibits not only the impairment of the contract, but expressly inhibits the impairment of its obligations. The obligations of a contract include all of the rights of its enforcement existing under the law at the time the contract was executed. We can see no escape from the conclusion that the obligation of the mortgage contract was impaired by the Iowa statute extending the period of redemption.
The rule announced in Malony v. Fortune, 14 Iowa 417, clearly *Page 1382 
recognizes the constitutional limitation of the courts. It not only affirms but specifically recognizes the mandate of the Constitution of this state prohibiting the enactment of any laws impairing the obligation of contracts. That decision was rendered during the Civil War, and also affected legislation adopted as a relief measure.
II. Having reached the conclusion that the statute does impair the obligations of the contract in question, can the moratorium statute be upheld notwithstanding the provisions of article XII, section 1, of the Iowa constitution which provides: "This Constitution shall be the supreme law of the State, and any law inconsistent therewith, shall be void." Section 21 of article I provides that no law impairing the obligation of contracts shall ever be passed. These provisions of the constitution are plain and unambiguous. The effect of the language used is that the legislature shall never pass anylaw impairing the obligation of contracts.
In order to prevent a possible misunderstanding of these provisions of the Constitution, and secure the integrity thereof, the framers of the Constitution further provided that the Constitution shall be the supreme law of the state and thatany other law inconsistent therewith shall be void.
Notwithstanding this provision of the Constitution itself, it is now sought to evade it and sustain the act in question by the so called "police power" of the state. It is claimed that in a period of emergency and financial distress, such as that existing at the present time, the legislature has the right under its reserve powers to enact the statute to enhance the welfare of the state. It is interesting to note, in some of the early decisions by the Supreme Court of the United States, that the very purpose of adopting these provisions was to preserve the integrity of contracts. Nowhere in our Constitution is there any reference to any reserve power in the state government, under which it can adopt legislation in conflict with the provisions of the Constitution. On the contrary, in order to avoid any misinterpretation of the Constitution, the framers thereof inserted therein the specific provision contained in section 21 of article I that any law in conflict with the provisions of the Constitution shall be void. In Edwards v. Kearzey, 96 U.S. 595, 24 L. Ed. 793, 798, the court said:
"The history of the National Constitution throws a strong light upon this subject. Between the close of the War of the Revolution and the adoption of that instrument, unprecedented pecuniary distress *Page 1383 
existed throughout the country. `The discontents and uneasiness, arising in a great measure from the embarrassment in which a great number of individuals were involved, continued to become more extensive. At length, two great parties were formed in every State, which were distinctly marked, and which pursued distinct objects with systematic arrangement.' 5 Marshall, L. of Washington, 85. One party sought to maintain the inviolability of contracts, the other to impair or destroy them. `The emission of paper money, the delay of legal proceedings, and the suspension of the collection of taxes, were the fruits of the rule of the latter, wherever they were completely dominant.' 5 Marshall, L. of Washington, 86.
"`The system called justice was, in some of the States, iniquity reduced to elementary principles. * * * In some of the States, creditors were treated as outlaws. Bankrupts were armed with legal authority to be persecutors and, by the shock of all confidence, society was shaken to its foundations.' Fisher Ames' Works, Ed. of 1809, 120. `Evidences of acknowledged claims on the public would not command in the market more than one fifth of their nominal value. The bonds of solvent men, payable at no very distant day, could not be negotiated but at a discount of thirty, forty or fifty per cent per annum. Landed property would rarely command any price; and sales of the most common articles for ready money could only be made at enormous and ruinous depreciation.'
"`State Legislatures, in too many instances, yielded to the necessities of their constituents, and passed laws by which creditors were compelled to wait for the payment of their just demands, on the tender of security, or to take property at a valuation, or paper money falsely purporting to be the representative of specie.' Ramsey, Hist. U.S., 77.
"`The effects of these laws interfering between debtors and creditors were extensive. They destroyed public credit and confidence between man and man, injured the morals of the people, and in many instances insured and aggravated the ruin of the unfortunate debtors for whose temporary relief they were brought forward.' 2 Ramsey, Hist. S.C., 429.
"Besides the large issues of continental money, nearly all the States issued their own bills of credit. In many instances the amount was very large. 2 Phillips' Hist. Sketches of Am. Paper Currency, 29. The depreciation of both became enormous. Only one per cent of the `continental money' was assumed by the new government. *Page 1384 
Nothing more was ever paid upon it. Act of August 4, 1790, section 4, 1 Stat. at L. 140. 2 Phillips' Hist. American Paper Currency 194. It is needless to trace the history of the emissions by the States.
"The Treaty of Peace with Great Britain declared that `The creditors on either side shall meet with no lawful impediment to the recovery of the full amount in sterling money of all bona fide debts heretofore contracted.' The British Minister complained earnestly to the American Secretary of State, of violations of this guaranty. Twenty-two instances of laws inconflict with it in different States were specifically named. 1 Am. St. Papers, pp. 195, 196, 199, and 237. In South Carolina, `laws were passed in which property of every kind was made a legal tender in payment of debts, although payable according to contract in gold and silver. Other laws installed the debt, so that of sums already due, only a third and afterwards only a fifth, was securable in law.' 2 Ramsey, Hist. S.C., 429. Many other States passed laws of similar character. The obligation of the contract was as often invaded after judgment as before. The attacks were quite as common and effective in one way as in the other. To meet these evils in their various phases, theNational Constitution declared that `No State should emit bills of credit, make anything but gold and silver coin a legal tender in payment of debts, or pass any law * * * impairing theobligation of contracts.' (Italics ours.) All these provisions grew out of previous abuses. 2 Curt. Hist. of the Const. 366. See, also, the Federalist, Nos. 7 and 44. In the number last mentioned, Mr. Madison said that such laws were not only forbidden by the Constitution, but were `contrary to the first principles of the social compact, and to every principle of sound legislation.'
"The treatment of the malady was severe, but the cure was complete.
"`No sooner did the new government begin its auspicious course than order seemed to arise out of confusion. Commerce and industry awoke, and were cheerful at their labors, for credit and confidence awoke with them. Everywhere was the appearance of prosperity, and the only fear was that its progress was too rapid to consist with the purity and simplicity of ancient manners.' Fisher Ames' Works, supra, 122.
"`Public credit was reanimated. The owners of property and holders of money freely parted with both, well knowing that no *Page 1385 
future law could impair the obligation of the contract.' 2 Ramsey, Hist. S.C. 433.
"Chief Justice Taney, in Bronson v. Kinzie, supra, speaking of the protection of the remedy, said: `It is this protection which the clause of the Constitution now in question mainly intended to secure.' * * *
"We think the views we have expressed carry out the intent of contracts and the intent of the Constitution. The obligation of the former is placed under the safeguard of the latter. No State can invade it; and Congress is incompetent to authorize such invasion. Its position is impregnable, and will be so while the organic law of the nation remains as it is. The trust touching the subject with which this court is charged is one of magnitude and delicacy. We must always be careful to see that there is neither non-feasance nor misfeasance on our part.
"The importance of the point involved in this controversy induces us to restate succinctly the conclusions at which we have arrived, and which will be the ground of our judgment. The remedy subsisting in a State when and where a contract is made and is to be performed is a part of its obligation, and any subsequent law of the State which so affects that remedy as substantially to impair and lessen the value of the contract is forbidden by the Constitution, and, is, therefore, void."
In Ex parte Milligan, 4 Wall. 2, 18 L. Ed. 281, loc. cit. 295 and 296, the Supreme Court of the United States said, in reference to the men framing the Constitution:
"Those great and good men foresaw that troublous times would arise, when rulers and people would become restive under restraint, and seek by sharp and decisive measures to accomplish ends deemed just and proper; and that the principles of constitutional liberty would be in peril, unless established by irrepealable law. The history of the world had taught them that what was done in the past might be attempted in the future. The Constitution of the United States is a law for rulers and people, equally in war and in peace, and covers with the shield of its protection all classes of men, at all times, and under all circumstances. No doctrine, involving more pernicious consequences, was ever invented by the wit of man than that any of its provisions can be suspended during any *Page 1386 
of the great exigencies of government. Such a doctrine leads directly to anarchy or despotism."
In Scott v. Sandford, 19 How. 393, 15 L. Ed. 691, loc. cit. 710, the court, speaking through Chief Justice Taney, said:
"As long as it continues to exist in its present form, it speaks not only in the same words, but with the same meaning and intent with which it spoke when it came from the hands of its framers, and was voted on and adopted by the people of the United States. Any other rule of construction would abrogate the judicial character of this court, and make it the mere reflex of the popular opinion or passion of the day."
In South Carolina v. United States, 199 U.S. 437, 26 S. Ct. 110, 50 L. Ed. 261, the court, speaking through Justice Brewer, said:
"The Constitution is a written instrument. As such its meaning does not alter. That which it meant when adopted, it means now. * * * Those things which are within its grants of power, as those grants were understood when made, are still within them; and those things not within them remain still excluded."
It is claimed that the statute under consideration is valid because it was enacted under the "police powers" of the state. In State v. Packing Co., 124 Iowa 323, loc. cit. 330, 100 N.W. 59, 61, we said:
"The police power is very broad, and so elastic that no comprehensive definition has ever been attempted. Of necessity, this must be so, for it must ever respond to such social conditions `as an advancing civilization of a highly complex character requires.' Anything which legitimately tends to promote public morals, health, or security is within its scope; and courts should not too closely scrutinize legislative acts, bottomed on this power. Primarily, it is for that department of government to determine what acts are or may be productive of fraud or deceit, and what inhibitions will best secure the public health and safety. But the question is not wholly legislative in character. Such acts are subject to review by the court, and the securities guaranteed by the Constitutionmust be preserved. Yet in all such controversies there is a broad presumption in favor of the exercise of the power, andcourts should only *Page 1387 
interfere when the acts are palpably in contravention of some constitutional provision." (Italics ours.)
In State v. Schlenker, 112 Iowa 642, loc. cit. 646, 84 N.W. 698, 699, 51 L.R.A. 347, 84 Am. St. Rep. 360, we said:
"Ordinarily the legislature determines when the public welfare and safety demand its exercise; and, as a general rule, courts have nothing to do with the policy, wisdom, or necessity of the enactment. Of course, the state cannot, by arbitrarily assuming that a commodity is injurious to the health or comfort of the people, impair individual rights guaranteed by the Constitution. The police power of the state, like every other,is subject to the constitution, and cannot be used as a cloak
under which to disregard constitutional rights or restrictions. * * * Courts will not interfere, as a rule, unless there is a plain excess or usurpation of power, and in case of doubt it should be solved in favor of the power of the legislature to make the enactment." Hannibal  St. J. Railroad Co. v. Husen,95 U.S. 465, 24 L. Ed. 527. (Italics ours.)
"However broad the scope of the police power, it is alwayssubject to the rule that the legislature may not exercise anypower that is expressly or impliedly forbidden to it by theState Constitution." 12 C.J. 929. (Italics ours.)
Innumerable cases may be cited showing that the police power of the state is subordinate to the expressed provisions of the Constitution of the state. Where the Constitution specifically declares certain laws to be void if they are contrary to and inconsistent with the provisions of the Constitution, then such legislation is unconstitutional and void.
The provisions of the Iowa Constitution prohibiting legislation impairing the obligation of contracts are so clear and unambiguous that "he who runs may read". These provisions are so clear and unambiguous that judicial construction is hardly necessary to determine their meaning. They are so clear that "he who runs" may also understand their meaning. It would seem repugnant, to both the Constitution and reason, to hold a statute valid which impairs the obligations of a contract, notwithstanding an express constitutional provision that itshall be invalid, and "that any law inconsistent with the Constitution shall be void."
Certain well-known rights are guaranteed to the people of this *Page 1388 
state by the Constitution. One of the most important of these is that prohibiting legislation against an impairment of the obligation of contracts. If such legislation be held valid in the face of the constitutional guaranty against the impairment of a contract, then all other rights guaranteed to the people in the bill of rights under the Constitution are in serious jeopardy. The courts are the only protection against an infringement upon these rights by the legislature. If the legislature attempts to encroach upon the clear constitutional rights of the people, the duty of the courts is clear. The people can resort to no other tribunal. The court constitutes the only bulwark against a violation of these rights.
There is no provision in our Constitution suspending the provisions against the impairment of the obligations of a contract. If the people of this state desire to change their Constitution, they can do so in the manner pointed out in the Constitution itself. It cannot be done through the courts or through the legislature, under the present Constitution. If the legislation in question is imperative and necessary, authority therefor must first be obtained by repealing the constitutional guaranty against impairing the obligations of a contract. We think the court is powerless to authorize legislation to that effect.
The mortgage redemption statute unquestionably impairs the obligations of the mortgage contract. It is repugnant to and inconsistent with the provisions of our state constitution relating thereto.
It is claimed by appellee that the special economic emergency existing at this time is sufficient to justify the Iowa statute in question, under the "police power" of the state.
We recognize the existence of an emergency and believe the statute was adopted for the most laudable purposes. However laudable the purpose of a statute may be, or whatever the intention of the legislature may be in adopting it, it is always subject to the limitations contained in the Constitution. If the legislature, because of an emergency under its "police power", can enact laws inconsistent with provisions of the Constitution, then the supreme law of the state would not be the Constitution, and the expressed will of the sovereign power of the state could be thwarted. The sovereign power of the state is vested in the people, and their will, as expressed in the Constitution, is supreme. The people in their sovereign capacity have expressed the fundamental laws of this state, by and through the Constitution. *Page 1389 
The Constitution contains no provisions under which the prohibition against impairing the obligation of contracts can be suspended or overruled. It contains provisions for repealing any of its provisions, but the inhibition against impairing the obligation of contracts has never yet been repealed or suspended.
As hereinabove set out, the decisions of both federal and state courts in America are practically unanimous in holding that a statute extending the period of redemption beyond that contained in the mortgage, or one granting a period of redemption from the foreclosure of a mortgage, which does not provide therefor, impairs the obligation of a contract.
The police power of a state cannot, by any rule of reason, be held to be superior to the provisions of the Constitution itself. The sovereign will of the people as expressed in the Constitution declares that instrument to be the supreme law of the state. All other powers including the police power are limited thereby. It necessarily follows that the courts are powerless to say that some other law is higher than the "supreme law" as announced in the Constitution itself.
The persuasive use of the langauge, in such a manner as to apparently permit or justify a violation of the plain and unambiguous provisions of the Constitution, would eventually result in a destruction of all other vital rights which the Constitution attempts to safeguard in the people, and would finally end in a disintegration of the structure itself. Is the statute in question valid? Our own Constitution answers that question when it says: "No law which impairs the obligations of a contract, shall ever be passed"; and "This Constitution shallbe the Supreme Law of the State, and any law inconsistenttherewith shall be void."
In my opinion the law is inconsistent with the Iowa Constitution and is therefore void. The judgment of the lower court should be reversed. *Page 1390